CONSULTING SERVICES AGREEMENT

 

     

 

     

          This Consulting Services Agreement (the "Agreement"), effective April
22, 2008, is made by and between IR.VN, LLC (the "Consultant") and Business.VN,
Inc., a Nevada corporation (the "Company"). The Consultant and the Company shall
hereafter be referred to individually as a "Party" and collectively as the
"Parties.

 

     

          WHEREAS, Consultant has extensive background in the area of
shareholder relations, venture capital raising, and broker dealer networking;

 

     

          WHEREAS, Consultant desires to be engaged by Company to provide
consulting services to Company subject to the conditions set forth herein;

 

     

          WHEREAS, Company is a publicly traded corporation with its common
stock shares trading on the Over the Counter Bulletin Board under the trading
symbol BVNI and desires to further develop its business; and

 

     

          WHEREAS, Company desires to engage Consultant to provide the Services
in his area of knowledge and expertise on the terms and subject to the
conditions set forth herein.

 

     

          NOW, THEREFORE, in consideration for those services Consultant agrees
to provide to the Company, the Parties agree as follows:

 

     

1.

Services of Consultant.

           

(a.)

Consultant will organize one-on-one meetings with potential large investors,
stockbrokers, money managers, mutual funds, market makers, analysts and
newsletter publishers. In addition, Consultant will have access to thousands of
individual investors through its alliance network. Current and accurate
information about the company will be provided with the ultimate goal of
increasing Company's shareholders base and equity-financing marketplace.

           

(b.)

Consultant will provide outbound phone calls to qualified stockbrokers through
Consultant's network. The broker network ranges from small cap investments, to
investors that speculate in small and micro-cap stocks. Consultant will evaluate
market positioning and recommend financial communication products and services.

           

(c.)

Consultant will contact Company's current shareholders to keep them updated and
informed of all recent corporate developments. Consultant will send out the
"InvestorRelations.vn Newsletter" to the database with approval from the
Company. As necessary, Consultant will send out press releases, quarterly and
annual financial reports and any other information relative to Company's
progress. In doing so, Consultant is able to create and maintain a shareholder
communications database that can be used for immediate and timely correspondence
in the future

           

(d.)

A one-two-page fact sheet detailing critical and timely corporate or financial
information can be released to thousands of investors and stockbrokers.
Consultant will design a PDF one page fact sheet and a Corporate Summary PDF
sheet. The necessary information and disclosures statements are properly covered
to make it as effective marketing tool as possible. The Company will approve all
information on the fact sheet before it is ever sent to the databases.

 

     

2.

Consideration for Services.

     

          Company will compensate Consultant as follows:

           

(a.)

Company will pay Consultant the sum of Five Thousand Dollars ($5,000.00) per
month; and,

           

(b.)

Company will issue 100,000 Restricted Shares of Company's stock to Consultant
upon execution of this Agreement.

           

(c.)

Company will issue an additional 150,000 Restricted Shares of Company's stock to
Consultant on March 1, 2008

           

(d.)

Company grants Consultant and option to purchase 200,000 shares of the Company's
restricted stock @ $.50 per share, which options expire 3 years from the
effective date of this Agreement.

 

     

3.

Natural Person Requirement

     

          The Company shall only issue securities to a named, natural person who
is identified below:

     

          Name:  IR.VN, LLC or designee

 

     

4.

Confidentiality.

     

          Each party agrees that during the course of this Agreement,
information that is confidential or of a proprietary nature may be disclosed to
the other party, including, but not limited to, product and business plans,
software, technical processes and formulas, source codes, product designs,
sales, costs and other unpublished financial information, advertising revenues,
usage rates, advertising relationships, projections, and marketing data
("Confidential Information"). Confidential Information shall not include
information that the receiving party can demonstrate (a) is, as of the time of
its disclosure, or thereafter becomes part of the public domain through a source
other than the receiving party, (b) was known to the receiving party as of the
time of its disclosure, (c) is independently developed by the receiving party,
or (d) is subsequently learned from a third party not under a confidentiality
obligation to the providing party. Confidential Information need not be marked
as confidential at the time of disclosure to receive "Confidential Information"
protection as required herein, rather all information disclosed that, given the
nature of the information or the circumstances surrounding its disclosure
reasonably should be considered as confidential, shall receive "Confidential
Information" protection.

 

     

5.

Indemnification.

           

(a.)

Indemnification by Company.

             

          The Company agrees to indemnify, defend, and shall hold harmless
Consultant and/or its agents, and to defend any action brought against said
parties with respect to any claim, demand, cause of action, debt or liability,
including reasonable attorneys' fees to the extent that such action is based
upon a claim that: (i) is true, (ii) would constitute a breach of any of
Company's representations, warranties, or agreements hereunder, or (iii) arises
out of the negligence or willful misconduct of Company, or (iv) arises out of
the performance of Consultant's duties hereunder.

           

(b.)

Indemnification by Consultant.

             

          The Consultant agrees to indemnify, defend, and shall hold harmless
Company, its directors, employees and agents, and defend any action brought
against same with respect to any claim, demand, cause of action, debt or
liability, including reasonable attorneys' fees, to the extent that such an
action arises out of the gross negligence or willful misconduct of Consultant.

           

(c.)

Notice.

             

          In claiming any indemnification hereunder, the indemnified party shall
promptly provide the indemnifying party with written notice of any claim, which
the indemnified party believes falls within the scope of the foregoing
paragraphs. The indemnified party may, at its expense, assist in the defense if
it so chooses, provided that the indemnifying party shall control such defense,
and all negotiations relative to the settlement of any such claim. Any
settlement intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.

 

     

6.

Termination and Renewal.

           

(a.)

Term.

             

          The term of this Agreement shall begin on April 22, 2008 and the end
of the Term shall be April 30, 2009 unless terminated by the Parties pursuant to
the requirements of Section 6(b).

           

(b.)

Termination.

             

          Either party may terminate this Agreement on thirty (30) calendar days
written notice, or if prior to such action, the other party materially breaches
any of its representations, warranties or obligations under this Agreement or at
such time as mutually agreed to in writing by the Parties. Except as may be
otherwise provided in this Agreement, such breach by either party will result in
the other party being responsible to reimburse the non-defaulting party for all
costs incurred directly as a result of the breach this Agreement, and shall be
subject to such damages as may be allowed by law including all attorneys' fees
and costs of enforcing this Agreement.

           

(c.)

Termination and Payment.

             

          Upon any termination or expiration of this Agreement, Company shall
pay all unpaid and outstanding fees through the effective date of termination or
expiration of this Agreement. And upon such termination, Consultant shall
provide and deliver to Company any and all outstanding services due through the
effective date of this Agreement.

 

     

7.

Remedies.

     

          Should Consultant at anytime materially breach any of terms outlined
in this Agreement, Company shall have the right to seek remedies, including but
not limited to: i) a temporary restraining order and permanent injunction; or
ii) cancellation of the interests underlying the stock certificates.

 

     

8.

Miscellaneous.

           

(a.)

Independent Contractor.

             

          Consultant is performing services hereunder as an independent
contractor, and is responsible for all tax consequences flowing from this
Agreement. As such, Consultant shall not be required to expend any specific
amount of time in the performance of his duties hereunder, and may freely pursue
other endeavors, although Consultant shall exert his best efforts and expend
such time and resources as reasonably required to achieve Company's goals and
meet Company's objectives.

           

(b.)

Negative Covenants.

             

          Consultant hereby covenants that at no time will he provide any
service that directly or indirectly promotes or maintains a market for the
Company's securities nor act as a conduit for distributing securities to the
general public. Moreover, Consultant will not provide certain services including
but not limited to: acting as a broker.

           

(c.)

Rights Cumulative; Waivers.

             

          The rights of each of the parties under this Agreement are cumulative.
The rights of each of the parties hereunder shall not be capable of being waived
or varied other than by an express waiver or variation in writing. Any failure
to exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right. Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right. No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.

           

(d.)

Benefit; Successors Bound.

             

          This Agreement and the terms, covenants, conditions, provisions,
obligations, undertakings, rights, and benefits hereof, shall be binding upon,
and shall inure to the benefit of, the undersigned parties and their heirs,
executors, administrators, representatives, successors, and permitted assigns.

           

(e.)

Entire Agreement.

             

          This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof. There are no promises, agreements,
conditions, undertakings, understandings, warranties, covenants or
representations, oral or written, express or implied, between them with respect
to this Agreement or the matters described in this Agreement, except as set
forth in this Agreement. Any such negotiations, promises, or understandings
shall not be used to interpret or constitute this Agreement.

           

(f.)

Assignment.

             

          Neither this Agreement nor any other benefit to accrue hereunder shall
be assigned or transferred by either party, either in whole or in part, without
the written consent of the other party, and any purported assignment in
violation hereof shall be void.

           

(g.)

Amendment.

             

          This Agreement may be amended only in a writing executed by all the
parties hereto.

           

(h.)

Severability.

             

          Each part of this Agreement is intended to be severable. In the event
that any provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.

           

(i.)

Notices.

             

          Any notice which is required or desired under this Agreement shall be
given in writing and may be sent by personal delivery or by mail (either a.
United States mail, postage prepaid, or b. Federal Express or similar generally
recognized overnight carrier), addressed as follows (subject to the right to
designate a different address by notice similarly given):

             

If to Company:

             

Business.VN, Inc.
Attn: Sheldon Silverman, C.E.O.
9449 Balboa Avenue, Suite 114
San Diego, CA 92123

             

If to Consultant:

             

IR.VN, LLC
Attn: Larry Heuchert, President
3830 Valley Center Drive, Suite 705-315
San Diego, CA 92130-3307

           

(j.)

Consents.

             

          The person signing this Agreement on behalf of each party hereby
represents and warrants that he has the necessary power, consent and authority
to execute and deliver this Agreement on behalf of such party.

           

(k.)

Governing Law.

             

          This Agreement shall be governed by the interpreted in accordance with
the laws of the State of California without reference to its conflicts of laws
rules or principles. Each of the parties consents to the exclusive jurisdiction
of the federal courts of the State of California in connection with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non coveniens, to
the bringing of any such proceeding in such jurisdictions. Venue shall
exclusively be in San Diego County.

           

(l.)

Survival of Provisions.

             

          The provisions contained in paragraphs 3, 4, 5 and 8(b) of this
Agreement shall survive the termination of this Agreement.

 

       

Execution in Counterparts.

 

   

          This Agreement may be executed via facsimile and in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.

               

(Signature Page Follows)

     

 

       

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and have agreed to and accepted the terms herein on the date written
above.

       

COMPANY:

BUSINESS.VN, INC.

       

____________________________________
By: Sheldon Silverman, C.E.O.

               

CONSULTANT

:

IR.VN, LLC.

       

___________________________________
By: Larry Heuchert, President

